In re Armstead, Eldridge; — Plaintiffs); applying for supervisiory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 88KA-7708; Parish of Orleans, Criminal District Court, Div. “F”, No. 317-691.
Prior report: La.App., 542 So.2d 28.
Denied. Relator’s claims 1, 2, 3, 5 and 6 are not shown to have merit warranting relief. Relator’s fifth claim, ineffective assistance of counsel, should be presented to *392both of the courts below, first to the district court, before it is presented to this Court for determination of its merits.